Citation Nr: 1644264	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as iliotibial band syndrome and patellar tendonitis, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter has been previously remanded for additional development by the Board in April 2015.  

The Veteran filed a January 2016 notice of disagreement (NOD) with a December 2015 rating decision as to the denial of claims for entitlement to a higher evaluation for chronic sinusitis and entitlement to a higher evaluation for anxiety disorder.  To date, the RO has not issued a statement of the case (SOC) addressing these issues.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2015 VA examination report stated that while there is medical literature that states that hip problems can occur as a result of the opposite side of a knee injury, there is no literature to support a knee injury from an opposite knee injury.  Unfortunately, this opinion is inadequate because it did not address whether the Veteran's left knee disability might be aggravated by the service-connected right knee injury.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Additionally, the opinion as to direct service-connection did not consider the Veteran's lay statements that his left knee pain started in about 1987-88, or treatment records indicating that the Veteran sought treatment for left knee pain prior to the March 2011 post-service motor vehicle accident.  Upon remand, a supplemental opinion should be obtained that addresses these deficiencies.  

The claims folder should also be updated to include VA treatment records compiled since May 11, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the Gulf Coast Veterans Health Care System and all associated outpatient clinics including the Panama City Outpatient Clinic dated from May 11, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, forward the claims file to the August 2015 examiner if available, or another appropriate clinician.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is caused by service.  Discuss the Veteran's competent lay statement that he began experiencing left knee pain in 1987-88.  The clinician is advised that the private treatment records indicate that the Veteran complained of left knee symptoms as early as August 2005 and April 2008, prior to the March 2011 motor vehicle accident.  The April 2008 treatment note indicated that the onset of the left knee pain was more recent than the right knee pain.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is caused or aggravated by (permanently worsened beyond the natural progression of the disease) the service-connected right knee disability.  The clinician should address the Veteran's contention that his left knee is affected because he needs to compensate for his right knee disability when walking.  

Any opinion expressed must be supported by a complete rationale.  

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




